DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants have amended claim 1 to require the presence of a plasticizer and, as such, claim 1 is now directed to a species of Group III, as opposed to Group I.  Applicants’ election with traverse in the reply filed on February 01, 2021 is acknowledged.  The traversal is on the ground(s) that claim 1 by virtue of the term “comprising” does not exclude the inclusion of additional ingredients.  This is not found persuasive because the search fields for the listed groups are not co-extensive, that is the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies).  Moreover, applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14, 15, 22, 23 and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 01, 2021.
                                                     
Claim Rejections - 35 USC § 112
Claims 1-10, 13, 16, 17, 21 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, given that an amount of “less than 30 phr” includes zero as a lower limit, it is unclear whether the presence of the plasticizer is required.
In claim 1, it is unclear what the “phr” is based upon or how it is determined.
In claims 7 and 24, the “arithmetic weighed average” recitation is indefinite as to scope and meaning.
In claim 13, it is unclear how the term “consisting essentially” limits the newly-defined film, given that it now includes a plasticizer.
In claim 17, the “plasticizer” recitation is redundant given that the film now requires a plasticizer.
In claim 17, it is unclear what is meant by a “plasticizer compatibilizer”.  Is it a plasticizer that is also a compatibilizer or a compatibilizer for a plasticizer?
In claim 17, it is unclear what is meant by an “antifoam”.
Claim 21 is indefinite for depending upon a cancelled claim.
In claim 24, the combined amount of pendant groups a1 and a2 of “about 5 to 8 mol%” do not appear to have basis from the antecedently recited amounts governing a1 and a2.   In this regard, the lowest combined amount would appear to be 9 mol%.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10, 13, 16, 17, 21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/383,057 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending water soluble film comprises a first PVOH copolymer having a maleic anhydride-based first anionic monomer unit that embraces the presently claimed second PVOH copolymer, a second PVOH copolymer having a second anionic monomer unit that generically embraces the presently claimed first PVOH copolymer and more than one plasticizer (per claims 17-21) wherein the film is governed by a similar residue value (claim 11) and crystallinity (claim 12). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10, 13, 16, 17, 21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/401,466 (reference application). Although the claims at issue are not 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments and amendments filed February 01, 2021, with respect to the 35 U.S.C. 102/103 rejection over U.S. 2017/0218146 (Childers), have been fully considered and are persuasive.  The 35 U.S.C. 102/103 rejection has been withdrawn. 
Applicant's arguments filed February 01, 2021 have been fully considered but they are not persuasive in overcoming the nonstatutory double patenting rejections.
Applicants’ contention that there is no reasoning as to why it would have been obvious to make the particular selections of resin types and amounts necessary to arrive at the claimed invention is not well taken.  Compositions falling within the scope of the present claims, in terms of resin types and amounts thereof, are within the scope of the copending applications and, as such, would have been obvious to one having ordinary skill in the art in accordance with the desired properties.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765